Exhibit 10.2

ANADARKO PETROLEUM CORPORATION 1201 LAKE ROBBINS DRIVE, THE WOODLANDS, TEXAS
77380

P.O. BOX 1330 HOUSTON, TEXAS 77251-1330 U.S.A. PH. (832)636-1000

 

LOGO [g351439g89m52.jpg]

PERSONAL AND CONFIDENTIAL

[Date]

Dear                         :

Anadarko Petroleum Corporation’s (the “Company”, including affiliates where
applicable) Compensation and Benefits Committee of the Board of Directors has
made an Award of Nonqualified Option Award (“Options”) to you under the
Company’s 2012 Omnibus Incentive Compensation Plan, as may be amended from time
to time (the “Plan”). This Options Award is subject to all terms and conditions
of the Plan, the summary of the Plan (the “Prospectus”) and the provisions of
this Award Agreement. Unless defined herein, capitalized terms shall have the
meaning assigned to them under the Plan. The Plan is available on the Anadarko
intranet website at the following address: [internal website address].

Effective [Grant Date], you have been granted Options to buy              shares
of Common Stock (“Shares”) at $             per Share. Provided you remain
employed by the Employer until such dates, one-third of this Award will vest on
[first anniversary of Grant Date], one-third will vest on [second anniversary of
Grant Date], and the remaining one-third will vest on [third anniversary of
Grant Date]. All unexercised Options shall expire seven years from date of
grant, or on [date].

Upon vesting, the Options may be exercised in whole or in part by notifying
Linda Mansker or the Company’s Corporate Secretary at the Company’s corporate
headquarters. Such notice shall be in the form specified by the Company.
Payments of all amounts due (e.g., Purchase Price and applicable withholding
taxes) shall be made by check payable to the Company, unless the Company has
provided that such amounts may be satisfied in the following manner: (i) all or
a portion of the Purchase Price may be paid by delivery of Shares of Common
Stock having an aggregate Fair Market Value (valued as of the date of exercise)
that is equal to the amount of cash that would otherwise be required; or
(ii) you may pay the Purchase Price by authorizing a third party to sell Shares
(or a sufficient portion of the Shares) acquired upon exercise of the Options
and remit to the Company a sufficient portion of the sale proceeds to pay the
entire Purchase Price and any tax withholding resulting from such exercise. No
Shares shall be issued or delivered until full payment of the Purchase Price and
applicable withholding taxes, if any, have been made.



--------------------------------------------------------------------------------

Unexercised Options shall expire and be forfeited (without value) to the Company
in the event of your termination of employment, unless otherwise provided below:

(i) Retirement. If your employment with the Company ceases by reason of your
retirement, as defined in the Anadarko Petroleum Corporation Retiree Health
Benefits Plan, you may, for a period of not more than thirty-six (36) months
after the date of cessation of employment (unless the Options expire earlier by
their own terms), exercise the Options if and to the extent they were
exercisable on the date of retirement.

(ii) Death. If your employment with the Company is terminated due to death, all
outstanding Options granted to you shall vest and be immediately exercisable
with respect to all or any part of the Options which remain unexercised. Your
legal representative, beneficiary or other person or persons to whom your rights
under the Options shall pass to by will or the laws of descent and distribution,
may, for a period of not more than twelve (12) months after the date of death
(unless the Options expire earlier by their own terms), exercise the Options.

In the event of your death after termination of employment described in (i),
(iii), (iv), (v) or (vi) herein, your legal representative, Beneficiary or other
person or persons to whom your rights under the Options shall pass to by will or
the laws of descent and distribution will have the remaining exercise period
awarded to you by your reason of termination as provided in this Award Agreement
or the Plan.

(iii) Disability. If your employment with the Company is terminated due to
disability (as defined in the Company’s disability plan), all outstanding
Options granted to you shall vest and be immediately exercisable with respect to
all or any part of the Options which remain unexercised. You may, for a period
of not more than thirty-six (36) months after the date of termination of
employment (unless the Options expire earlier by their own terms), exercise the
Options.

(iv) Termination Without Cause. Except as provided in (v) below, if your
employment with the Company is terminated by the Company due to a reduction in
force, job abolishment, or at the convenience of the Company, as determined by
the Company, you may, for a period of not more than twelve (12) months after
such termination of employment (unless the Options expire earlier by their own
terms), exercise the Options if and to the extent they were exercisable at the
date of such termination.

(v) Termination following a Change of Control. If your employment with the
Company is terminated without Cause or for Good Reason during the Applicable
Period following a Change of Control, all outstanding Options granted to you
shall vest and be immediately exercisable with respect to all or any part of the
Options which remain unexercised and you may, for a period of not more than
three (3) months after such termination of employment (unless the Options expire
earlier by their own terms), exercise the Options.



--------------------------------------------------------------------------------

(vi) Voluntary Termination. If you voluntarily terminate employment with the
Company other than for Good Reason during the Applicable Period following a
Change of Control, you may, for a period of not more than three (3) months after
such termination of employment (unless the Options expire earlier by their own
terms), exercise the Options if and to the extent they were exercisable at the
date of such termination.

(vii) Termination for Cause. If you are terminated from employment with the
Company for Cause, all your Options (whether vested or unvested, exercisable or
unexercisable) shall be immediately forfeited.

Notwithstanding anything to the contrary, if your employment is terminated as
provided in (iv) or (vi) above and you otherwise qualify for retirement under
the Company’s retirement plan, as defined in the Anadarko Petroleum Corporation
Retiree Health Benefits Plan, you shall be deemed to have terminated employment
because of retirement.

Except as provided in the Plan, the Options granted hereunder are not
transferable except by will or the laws of descent and distribution. Options are
exercisable, during your lifetime, only by you. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of the Options, or of any right
or privilege conferred hereby, contrary to the provisions hereof, or upon the
levy of any attachment or similar process upon the Options or any right or
privilege conferred hereby, the Options and the right and privilege conferred
hereby shall immediately become null and void.

You shall have no rights as a stockholder with respect to any Shares subject to
the Options prior to the date such Shares are exercised and issued to you.

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and if you knowingly
engaged in the misconduct, were grossly negligent with respect to such
misconduct, or knowingly or grossly negligently failed to prevent the misconduct
(whether or not you are one of the individuals subject to automatic forfeiture
under Section 304 of the Sarbanes-Oxley Act of 2002), the Plan Administrator may
determine that you shall reimburse the Company the amount of any payment in
settlement of an Award earned or accrued during the twelve-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
embodying such financial reporting requirement.

Notwithstanding anything in this Award Agreement or any other agreement between
you and the Company to the contrary, including, without limitation, any
provisions that prevent the Company from unilaterally amending this Award
Agreement, you acknowledge that the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Act”) has the effect of requiring certain officers of the
Company to repay the Company, and for the Company to recoup from such officers,
erroneously awarded amounts of incentive-based compensation. If the Act, any
rules or regulations promulgated thereunder by the Securities and Exchange
Commission or any similar federal or state law requires the Company to recoup
any erroneously awarded incentive-based compensation (including stock options
and any other equity-based awards) that the



--------------------------------------------------------------------------------

Company has paid or granted to you, you hereby agree, even if you have
terminated your employment with the Company, to promptly repay such erroneously
awarded incentive compensation to the Company upon its written request. This
obligation shall survive the termination of this Award Agreement.

Please establish a Beneficiary Designation for your Long-Term Incentive Equity
Awards online at [internal website address] or by contacting the Anadarko
Benefits Center at 1-866-472-xxxx, option 1 and then option 1 again. You may
update your designation anytime.

Once Options have been exercised and Shares have been delivered to you, you are
free to sell, gift or otherwise dispose of such Shares; provided that you comply
with the applicable restrictions under the Company’s Insider Trading Policy
(including the receipt of pre-clearance) and the applicable stock ownership
requirements.

If you have any questions about this Award Agreement, please call me at
832-636-xxxx.

Sincerely,